         Case: 3:20-cv-00437-wmc Document #: 10 Filed: 03/16/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

 SHASTA HOWELL and
 SHANE MALLY,
                                                              OPINION and ORDER
                 Plaintiffs,
    v.                                                       Case No. 20-cv-437-wmc

 JUDGE ALAN BATES and
 JODI TIMMERMAN,

                 Defendants.


         Pro se plaintiffs Shasta Howell and Shane Mally have filed this lawsuit invoking this

court’s diversity jurisdiction, 28 U.S.C. § 1332. Plaintiffs claim that during the course of

a May 8, 2018, proceeding in Rock County Family Court related to the termination of

plaintiff Howell’s parental rights to her son, defendants Judge Alan Bates and Jodi

Timmerman (an attorney who served as a court commissioner in the proceedings), made

defamatory statements about them.         For the reasons that follow briefly, the court is

dismissing this lawsuit for lack of subject matter jurisdiction.


                                          OPINION

         This is the seventh lawsuit that plaintiff Howell or one of her associates has pursued

in this court related to Rock County court proceeding surrounding Howell’s parental rights,

all of which have been dismissed for lack of subject matter jurisdiction. Howell v. Wisconsin

Dep’t of Children and Family, No. 19-cv-732-wmc (W.D. Wis. Sept. 15, 2020); Howell v.

Rock Cty., No. 19-cv-733 (W.D. Wis. Sept. 15, 2020); Howell v. Bates, No. 19-cv-754-wmc

(W.D. Wis. Sept. 15, 2020); Mally v. Bates, No. 19-cv-755-wmc (W.D. Wis. Sept. 15,
       Case: 3:20-cv-00437-wmc Document #: 10 Filed: 03/16/21 Page 2 of 3




2020); In re N.M.H, No. 19-cv-415-wmc (W.D. Wis.) and Howell v. State of Wisconsin, No.

19-cv-468-wmc (W.D. Wis.), aff’d with modification in Howell v. Dewey, 817 F. App’x 268,

270 (7th Cir. Aug. 19, 2020). In plaintiff’s complaint, they add no new facts or defendants,

contending only that “defendants allowed fraud upon the court by allowing false

information with no facts to rely on”; that Bates called plaintiff Mally a “coward”; and that

“defendants slandered both plaintiffs.” These allegations duplicate those from plaintiffs’

prior lawsuits, the only difference being that plaintiffs are seeking monetary damages for

slander, defamation of character and the emotional distress they suffered; they do not seek

to disturb the rulings in the Rock County Circuit Court. Nonetheless, the court still does

not have the authority to address these claims.

       Unlike state courts, which have subject matter jurisdiction over a broad assortment

of causes and claims, the jurisdiction of federal courts is limited only to “cases or

controversies” that are “authorized by Article III of the [United States] Constitution and

the statutes enacted by Congress pursuant thereto.” Buchel-Ruegsegger v. Buchel, 576 F.3d

451, 453 (7th Cir. 2009) (quoting Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541

(1986)). In other words, “[a] federal court is the wrong forum when there is no case or

controversy, or when Congress has not authorized it to resolve a particular kind of dispute.”

Morrison v. YTB Intern., Inc., 649 F.3d 533, 536 (7th Cir. 2011) (explaining that “subject-

matter jurisdiction is a synonym for adjudicatory competence”). Here, plaintiffs seek to

proceed under 28 U.S.C. § 1332, which allows this court to address claims in which a

citizen of one state alleges a violation of his or her rights established under state law by a

citizen of another state, where the amount in controversy exceeds $75,000. Yet plaintiffs,


                                              2
       Case: 3:20-cv-00437-wmc Document #: 10 Filed: 03/16/21 Page 3 of 3




who are citizens of Wisconsin, explicitly allege that both defendants are also citizens of

Wisconsin. (Compl. (dkt. #1) 3.) As such, the proposed claims in this lawsuit do not

satisfy the diversity of citizenship requirement of § 1332.         Accordingly, the court is

dismissing this case as well, for lack of subject matter jurisdiction.




                                           ORDER

       IT IS ORDERED that this lawsuit is DISMISSED without prejudice for lack of

subject matter jurisdiction.

       Entered this 15th day of March, 2021.

                                            BY THE COURT:

                                            /s/

                                            WILLIAM M. CONLEY
                                            District Judge




                                                  3
